t c memo united_states tax_court deja vu inc petitioner v commissioner of internal revenue respondent docket no filed date edith s thomas and robert e miller for petitioner alexandra e nicholaides and eric r skinner for respondent memorandum findings_of_fact and opinion laro judge deja vu inc petitioned the court to redetermine respondent’s determination of the following deficiencies in federal income taxes addition_to_tax under sec_6651 and accuracy-related_penalties under sec_6662 taxable_year ended may deficiencies addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure --- big_number --- big_number following concessions we must decide whether funds advanced by petitioner to a related corporation are deductible under sec_166 as a bad_debt we hold they are not whether petitioner is liable for the addition_to_tax for delinquency determined by respondent under sec_6651 we hold it is whether petitioner is liable for the accuracy-related_penalties determined by respondent under sec_6662 we hold it is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar we refer to petitioner’s taxable_year ended date as the taxable_year we refer to petitioner’s taxable_year ended date as the taxable_year we refer to petitioner’s taxable_year ended date as the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner's principal_place_of_business was in lansing michigan when it petitioned the court it filed a form_1120 u s_corporation income_tax return for each year in issue using a fiscal_year ended may and an accrual_method of accounting its and forms were filed on date date and date respectively at all times relevant herein petitioner was a member of an organization of over businesses that were engaged in the adult entertainment industry all of these businesses were wholly or partially owned by harry v mohney mr mohney either directly or indirectly through various trusts in mr mohney began acquiring and operating as sole proprietorships numerous enterprises that were primarily engaged in adult entertainment in the early 1970's mr mohney organized each aspect of his businesses as a separate corporation mr mohney also established five domestic trusts of which he and his four children were beneficiaries each of these trusts owned an interest in another domestic_trust the durand trust which owned all the stock of dynamic industries ltd which owned many of mr mohney's operating companies mr mohney together with three family members and a business_associate elizabeth l scribner was also a beneficiary of a foreign_trust that owned all the stock of several foreign holding_companies which owned all the stock of various foreign and domestic operating companies including adult fun center inc adult fun a domestic_corporation prior to the years in issue adult fun was an adult novelty store with its principal_place_of_business in phoenix arizona petitioner operated a live entertainment night club in toledo ohio petitioner also provided operational management and consulting services to adult entertainment clubs doing business as deja vu donald krontz mr krontz who served as petitioner's president during the subject years made all of petitioner's executive decisions in consultation with mr mohney in adult fun relocated to a store adjoining petitioner in toledo ohio to sell adult lingerie adult fun solicited funds from petitioner to remodel its new location and to start-up its business there beginning on date petitioner made unsecured cash advances to adult fun that were evidenced by the following promissory notes notes date amount interest rate repayment schedule date date date date date big_number dollar_figure dollar_figure month month big_number month big_number big_number month previously agreed total big_number the advances were not in all instances contemporaneous with the execution of a note for example petitioner paid dollar_figure to a construction firm on date and it paid an additional_amount to the same firm on date these funds which were paid to remodel adult fun’s new location were reflected in the note dated date petitioner also advanced dollar_figure to adult fun on date for remodeling this advance was reflected in the date note in addition to the advances above petitioner made the following cash advances to adult fun date date date date amount dollar_figure total petitioner added these three cash advances onto the note dated date petitioner did not require collateral take back liens or personal guarantees or request to examine adult fun's books tax returns or financial statements before or after making any of the advances on its books petitioner recorded the advances as loans adult fun recorded the advances as debts adult fun did not make any payments on the notes adult fun began a business under the name deja vu boutique sometime in may or date shortly after it opened adult fun’s taxable_year ended on feb with the exception of the advances and a dollar_figure payable for state income taxes adult fun’s balance_sheet on date listed no liabilities the balance_sheet on date listed assets of dollar_figure which were the leasehold improvements mentioned below those improvements were the only asset that adult fun had reported on a yearend balance_sheet since date adult fun’s balance_sheet on date listed total assets of dollar_figure and total liabilities of dollar_figure adult fun listed paid- in capital of dollar_figure on each of its yearend balance sheets from date to date petitioner's management determined that adult fun was not doing well and petitioner made further advances to adult fun by date adult fun ceased its payroll and released its employees in early adult fun closed its store and discontinued its business activities on date petitioner and adult fun agreed that petitioner would be assigned adult fun's leasehold improvements on account of the dollar_figure in advances dollar_figure dollar_figure made by petitioner to adult fun the parties agreed that the value of the assigned_property was dollar_figure for federal_income_tax purposes adult fun reported net operating losses nol’s of dollar_figure and dollar_figure for its and taxable years respectively for its taxable_year adult fun reported taxable_income before application of any net_operating_loss_deduction of dollar_figure all of this income was attributable to cancellation of debt for its and taxable years adult fun reported no gross_receipts and no taxable_income for its taxable_year adult fun reported total income of dollar_figure and a taxable loss before application of any net_operating_loss_deduction of dollar_figure petitioner engaged modern bookkeeping services inc mbs another mohney related_entity to provide it with bookkeeping and tax preparation services mbs retained david shindel mr shindel a certified_public_accountant to prepare petitioner’s federal_income_tax returns mr shindel prepared all of petitioner’s federal_income_tax returns that are in issue herein bad_debt opinion we must decide whether for the taxable_year sec_166 lets petitioner deduct the excess advances of dollar_figure dollar_figure - dollar_figure or whether the advances were contributions to adult fun’s capital whether a payment represents debt or equity is a question of fact roth steel tube co v commissioner supra pincite rule a 290_us_111 a taxpayer may deduct worthless debts sec_166 the term debt connotes a true debtor-creditor relationship that obligates the debtor to pay the creditor a fixed or determinable sum of money sec_1_166-1 income_tax regs capital contributions are not debt capital contributions are equity 800_f2d_625 6th cir affg tcmemo_1985_58 511_f2d_185 6th cir 95_tc_257 courts refer to numerous factors to determine whether a payment represents debt or equity the court_of_appeals for the sixth circuit to which appeal in this case lies refers primarily to factors see roth steel tube co v commissioner supra pincite these factors are the names given to the instruments if any evidencing the indebtedness the presence or absence of a fixed maturity_date and schedule of payments the presence or absence of a fixed interest rate and interest payments the source of repayments the adequacy or inadequacy of capitalization the identity of interest between the creditor and stockholder the security if any for the advances the corporation's ability to obtain financing from outside lending institutions the extent to which the advances were subordinated to the claims of outside creditors the extent to which the advances were used to acquire capital assets and the presence or absence of a sinking_fund to provide repayment id raymond v united_states supra pincite 432_f2d_741 6th cir 404_f2d_119 6th cir affg tcmemo_1967_102 370_f2d_178 6th cir affg tcmemo_1964_278 in distinguishing debt from equity the economic_substance of the transaction prevails over form 286_f2d_285 6th cir we turn to these factors to determine whether petitioner and adult fun intended to create a debt and whether their intention comported with the economic reality of a debtor-creditor relationship i name of certificate we look to the name of the certificate evidencing purported debt to determine the debt’s true label the issuance of a note weighs toward debt 464_f2d_394 5th cir the mere fact that a taxpayer issues a note however is not dispositive of debt an unsecured note with no payments made thereon until long after the due_date weighs toward equity 730_f2d_634 11th cir affg tcmemo_1982_314 although adult fun issued the notes with respect to the advances and the notes bore a stated_interest rate of percent we give these facts little weight the notes were unsecured and adult fun did not repay the amounts reflected therein according to the notes’ terms petitioner focuses on the fact that it recorded debt on its books in connection with the transfer we are not impressed under the facts herein petitioner’s accounting entry lends little if any support for a finding of debt see raymond v united_states supra pincite this is especially so given the fact that the parties were dealing at other than arm's length this factor is neutral ii fixed maturity_date the presence of a fixed maturity_date weighs toward debt but is not dispositive of a debtor-creditor relationship 97_tc_579 the presence of a fixed maturity_date may be offset by other facts in the record the notes had a set repayment schedule the presence of this schedule however is downplayed by the fact that adult fun made no payments in accordance therewith petitioner also did not pursue collection or inquire as to payment until adult fun was defunct the facts at hand indicate that a debtor-creditor relationship was not contemplated by petitioner or adult fun the actions of the parties to the notes speak louder than words their actions are uncharacteristic of a bona_fide debtor-creditor relationship this factor weighs toward equity iii interest rate and payments the presence of a fixed rate of interest and actual interest payments weigh toward debt the absence of payments in accordance with the terms of a debt_instrument weighs toward equity american offshore inc v commissioner supra pincite although the notes bore an interest rate of percent adult fun made no principal or interest payments to petitioner ignoring for the moment the transfer of the leasehold improvements the record also indicates that petitioner took no meaningful steps to enforce any amounts that were due under the terms of the notes this factor weighs toward equity iv repayment repayment that is dependent upon corporate earnings weighs toward equity repayment that is not dependent on earnings weighs toward debt roth steel tube co v commissioner f 2d pincite 742_f2d_1311 11th cir american offshore inc v commissioner supra pincite purported debt is usually equity when repayment is at the whim of the vagaries of the business 89_tc_816 repayment of the advances was dependent solely on the financial success of adult fun immediate repayment was not available from adult fun's existing assets as adult fun had virtually no assets at the time petitioner made its advances adult fun had not yet begun operations and had regularly sustained losses in essence petitioner gambled that adult fun's operations would be successful and lost advances made under these conditions are not bona_fide debt this factor weighs toward equity v capitalization thin or inadequate capitalization weighs toward equity advances made to a corporation with an excessive debt to equity ratio are indicative of equity rather than debt roth steel tube co v commissioner supra pincite the record indicates that adult fun had virtually no assets this factor weighs toward equity vi identity of interest advances made by stockholders in proportion to their respective stock ownership weighs toward equity a sharply disproportionate ratio between a stockholder’s ownership percentage in the corporation and the debt owing to the stockholder by the corporation generally weighs toward debt roth steel tube co v commissioner supra pincite 464_f2d_394 american offshore inc v commissioner supra pincite family solidarity and other legal or economic affiliations may neutralize the significance of any disproportionate ratio see 49_tc_649 although petitioner did not have a direct stock interest in adult fun petitioner and adult fun shared a legal and economic relationship as parts of mr mohney's larger enterprise indeed petitioner's president testified that all of petitioner’s executive decisions were made in consultation with mr mohney this factor weighs toward equity vii presence or absence of security the absence of security for purported debt weighs toward equity roth steel tube co v commissioner supra pincite 742_f2d_1311 11th cir 511_f2d_185 6th cir austin village inc v united_states supra pincite petitioner did not receive nor did it attempt to receive any type of security_interest or personal guarantees for its advances if adult fun’s business did not prosper petitioner could only recover its advances from its share of the proceeds which remained after obligations to secured creditors were satisfied indeed when petitioner accepted an assignment from adult fun in all that remained were various leasehold improvements mr krontz explained that he did not require security because of the relationship between adult fun and petitioner as members of mr mohney's enterprises their physical proximity to each other and his business relationship with adult fun's president we find this testimony unpersuasive of a bona_fide debtor-creditor relationship we do not believe that an outside lender would have loaned substantial sums to adult fun in an arms-length transaction under the facts at hand once again the actions of the parties to the notes speak louder than words and those actions do not support a true debtor-creditor relationship with respect to the advances this factor weighs toward equity viii inability to obtain financing the question of whether a transferee could have obtained comparable financing is relevant in measuring the economic reality of a transfer estate of mixon v united_states f 2d pincite 308_f2d_39 2d cir remanding 35_tc_268 evidence that the taxpayer could not obtain loans from independent sources weighs toward equity calumet indus inc v commissioner t c pincite we look to whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arms-length transaction see 61_tc_367 petitioner presented no evidence on whether it could have obtained financing from an unrelated party at the time of the transfer given the facts however that the purported debts were completely unsecured and that adult fun did not have a profitable history at the time of the advances we are left unpersuaded that an unrelated third party would have entered into financing with adult fun under the terms that petitioner alleges were entered into between it and adult fun indeed we read the record to indicate that it would have been unreasonable for petitioner to have expected repayment of the advances at the time they were made petitioner made no attempt to evaluate adult fun's prospects for success it did not request any financial statements or tax returns in order to evaluate adult fun's financial condition it did not ask to examine adult fun's books and if it had it would have seen that adult fun's tax returns reported a pattern of losses the advances were placed at the risk of adult fun’s business and the terms of the advances were a patent distortion of what would normally have been available in an arm’s-length transaction this factor weighs toward equity ix subordination subordination of purported debt to the claims of other creditors weighs towards equity roth steel tube co v commissioner supra pincite stinnett's pontiac serv inc v commissioner f 2d pincite raymond v united_states f 2d pincite austin village v commissioner supra pincite petitioner presented no evidence on the order of priority of adult fun’s debts given the fact however that the advances were unsecured petitioner's right to repayment would have been subordinate to the interests of the secured creditors if any at best petitioner and the other unsecured creditors could have shared in the proceeds that remained after the secured creditors were satisfied this factor weighs toward equity x use of funds the transfer of funds from a shareholder to a corporation in order to meet the corporation’s daily business needs weighs toward debt the transfer of funds from a shareholder to a corporation in order to purchase capital assets weighs toward equity roth steel tube co v commissioner f 2d pincite stinnett's pontiac serv inc v commissioner supra pincite raymond v united_states supra pincite the purported notes represented a long term commitment that was payable mainly from future income while some of the advances were presumably intended to meet adult fun's daily needs the majority of the funds were used for remodeling expenses this factor weighs toward equity xi presence or absence of a sinking_fund the failure to establish a sinking_fund for repayment weighs toward equity roth steel tube co v commissioner supra pincite lane v united_states f 2d pincite raymond v united_states supra pincite austin village v commissioner f 2d pincite the record does not indicate that adult fun established a sinking_fund for the repayment of the purported notes to the contrary repayment was to come solely from adult fun's earnings this factor weighs toward equity xii conclusion the advances were contributions to adult fun's equity accordingly petitioner may not deduct any loss on the advances under sec_166 sec_6651 respondent determined an addition_to_tax under sec_6651 asserting that petitioner failed to file a timely federal_income_tax return for the taxable_year in order to avoid this addition_to_tax petitioner must prove that its failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 81_tc_8 a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner filed its return for its taxable_year almost months past the due dates prescribed in sec_6072 and sec_6081 petitioner has provided no evidence to overcome respondent's determination that it is liable for the addition_to_tax for failure_to_file timely we sustain respondent on this issue sec_6662 respondent also determined accuracy-related_penalties under sec_6662 for petitioner’s and taxable years sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment that is attributable to negligence sec_6662 for purposes of sec_6662 negligence includes a failure to make a reasonable attempt to comply with the internal_revenue_code and disregard includes careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs sec_6664 of the internal_revenue_code provides a reasonable_cause exception to the accuracy-related_penalty petitioner argues that it is within the exception under sec_6664 petitioner argues that it held an honest and good_faith belief about the deductibility of its unrecovered advances based on its reasonable reliance on mbs to ensure tax compliance petitioner also argues that it was unsophisticated in tax laws and that it relied on mbs to provide mr shindel with enough information to ensure proper compliance with those laws although mbs failed to do its job properly petitioner concludes petitioner’s reliance on them to do a proper job was consistent with ordinary business care and prudence under the circumstances we do not agree reasonable reliance on a tax adviser is consistent with ordinary business care and prudence only in certain cases in those cases the taxpayer must establish that the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see eg ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 mr shindel prepared and signed petitioner’s tax returns for the years in issue his experience and qualifications were sufficient to warrant reliance upon his judgement although we find that petitioner has met the first prong we find that it has failed to satisfy the remaining prongs petitioner did not exercise due care and it failed to do what a reasonable and ordinarily prudent person would have done under the circumstances petitioner knew it was required to file timely a federal_income_tax return for each year in issue but it neglected to do so for its taxable_year given the fact that taxpayers have a statutory duty to file timely income_tax returns we believe that a reasonable and ordinarily prudent person would have complied with the statutory duty to file timely such a return we also believe that breach of this duty is evidence of negligence 98_tc_203 affd in part revd in part 78_f3d_1355 9th cir 92_tc_342 affd 898_f2d_50 5th cir the fact that petitioner was negligent in the instant case is also supported by the fact that petitioner erroneously claimed deductions for the interest_expenses and its shareholder’s legal fees see condor intl inc v commissioner supra pincite emmons v commissioner supra pincite we sustain respondent on this issue we have considered all of petitioner's arguments for contrary holdings and to the extent not addressed above find them to be without merit to reflect concessions by respondent decision will be entered under rule
